Walton, J.
The question is whether an indictment for larceny, which describes the property stolen as "one case of' merchandise of the value of six dollars,” and contains no excuse-for the want of a more full and definite description, is sufficient..
We think not. True, very great particularity is not required.. But the articles alleged to have been stolen should be described with reasonable certainty — " certainty to a common intent,” as it is technically called — and by which is meant such certainty as-will enable the court and the jury to determine whether the evidence offered in support of the indictment relates to the same-property on which the indictment was founded, and thus prevent: one from being tried for an ofiense other than that for which the-grand jury indicted him ; and will also enable the defendant to plead the judgment in bar of another prosecution for the same-offense. Or, if, for any reason, this can not be done, then the-reason why it can not be done should be stated in the indictment, as in Com. v. Sawtelle, 11 Cush. 142.
In this case, the only description of the property alleged to have been stolen is — " one case of merchandise of the value of *52¡six dollars,”— and no excuse is given for the want of a more full ■or particular description. It would seem as if the knowledge that a larceny had been committed, must, necessarily, include a more particular description of the property stolen than the one .here given. It would seem as if, at least, the kind of merchandise might have been stated, or the size, color, or some of the marks upon the package, been given. But this was not done, and no •excuse is given for not doing it. In fact, if an illustration were wanted of a description of property stolen, which, under the rules of criminal pleading, would not be sufficient, we doubt if one could be found or invented more suitable for the purpose than the one here given.

Exceptions sustained.


Judgment arrested.

Appleton, C. J., Danforth, Barrows and Peters, JJ., ^concurred.